Russell, C. J.
1. Under section 42 of the act of 1913, creating the municipal court of Atlanta (Acts 1913, p. 168), an approved brief of evidence is an essential in a motion for a new trial pending before the appellate division of that court, where any facts are involved. A brief of the. evidence may, under the practice there outlined, be.approved “subject to correction” within a time to be fixed by the judge; but “approval subject to correction” is not sufficient, and the corrections must be made within the time fixed by the judge, and a-n absolute approval placed on the brief before the appellate division can act on the motion, otherwise, of course, than to dismiss the appeal. It fol-' lows that, the judge having approved the brief “subject to correction,” he had the authority thereafter to correct it before putting his full approval upon it.
2. Where, in a laborer’s lien foreclosure, a specific indebtedness for labor is claimed, a judgment for the defendant operates as res judicata only as to that indebtedness, and does not prevent the plaintiff therein from maintaining against the defendant therein another suit for items of indebtedness of a different nature, even though, in the course of the trial in the lien case, testimony as to these other debts may have been given by some of the witnesses. In the lien foreclosure the only indebtedness which could have been adjudicated in favor of the plaintiff was the alleged .debt for labor. Judgment affirmed.